Citation Nr: 9913387	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  97-19 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound, right ankle area with scars and retained 
foreign bodies and traumatic arthritis, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel


INTRODUCTION

The veteran had active service from September 1942 to 
November 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1997 RO rating decision that denied an 
increased evaluation for residuals of a shell fragment wound, 
right ankle area with scars and retained foreign bodies and 
traumatic arthritis (rated 10 percent under diagnostic code 
5010-5399).  The veteran submitted a notice of disagreement 
in April 1997, and the RO issued a statement of the case in 
April 1997.  The veteran submitted a substantive appeal in 
May 1997, and testified at a hearing in August 1997.

In his brief informal hearing presentation before the Board, 
the veteran's representative raised the issue as to whether a 
clear and unmistakable error (CUE) existed in a prior RO 
rating decision.  This CUE issue, which has not been 
adjudicated by the RO, will not be addressed by the Board and 
is referred to the RO.



FINDING OF FACT

The residuals of a shell fragment wound of the right ankle 
and leg are manifested by retained foreign bodies, full but 
subjectively painful ankle motion, and a well healed, non-
tender linear scar; there is no resulting muscle, nerve, or 
vascular impairment.




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a shell fragment wound, right ankle area with 
scars and retained foreign bodies and traumatic arthritis, 
are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 4.7, 4.10, 4.41, 4.45, 4.56 (effective prior to 
or as of July 3, 1997), 4.73, Diagnostic Codes 5003, 5010, 
5271 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from September 1942 to 
November 1945.  Service department records show that he was 
awarded the Good Conduct Medal, and the European African 
Middle Eastern Service Medal with 4 Bronze Stars.

Statements of the veteran in the record reflect that he 
sustained injuries in 1945 while disarming German prisoners.  
A gun went off accidentally and the veteran suffered a 
gunshot wound to his right lower leg and ankle.  The veteran 
was hospitalized for 45 days, and the wound was debrided.  
Morning reports from the veteran's unit show that he incurred 
a moderately severe gunshot wound to his right leg.  Service 
medical records are unavailable and appear to have been 
destroyed by fire.

X-rays taken of the veteran's right ankle in March 1979 
revealed the presence of two very small radiopaque foreign 
bodies projecting on the medial aspect of the distal tibia, 
and revealed evidence of degenerative spurs arising from the 
posterior and plantar aspect of the calcaneus.

An April 1979 RO rating decision granted service connection 
for scars, residual shrapnel injury, right ankle, and 
assigned a 10 percent evaluation under diagnostic code 7804, 
effective from March 1978.

A July 1982 RO rating decision noted the evidence of 
traumatic arthritis of the ankle in the area where the 
veteran sustained a shell fragment wound and noted the scars 
were not tender, and assigned a 10 percent evaluation under 
diagnostic codes 5010-5399, effective from March 1978, to 
reflect a more accurate diagnosis.

VA medical records show that the veteran underwent surgery in 
1989 for the removal of a foreign body in his right foot.

An August 1989 RO rating decision and subsequent rating 
decisions continued the 10 percent evaluation for residuals 
of the veteran's shell fragment wound to his right foot and 
ankle.

The veteran underwent a VA joints examination in July 1996.  
The veteran reported that he had no further treatment of the 
right ankle or foot, until just a few years ago when he felt 
that his ankle was unstable and he had pain in his ankle.  A 
report of that examination revealed a well-healed linear 
scar, two inches in length, a couple of inches above the 
ankle on the inner side.  The examiner noted that the ankle, 
itself, appeared unimpaired, had a good range of motion, 
appeared stable on push-pull, and that reflexes and sensation 
were normal.  The examiner also noted that marks on the 
veteran's legs, where he stumbled and fell, appear to be 
related to more serious medical problems developed by the 
veteran and not to his bullet wound injury.

X-rays taken of the veteran's right ankle and lower leg in 
July 1996 revealed the presence of calcaneal spurs in both 
ankles; no fracture or dislocation was seen; and there was no 
arthritic change.  The joints examiner described 2 tiny 
metallic fragments, on the inner side of the right lower 
tibia, which were residuals of a bullet wound.

Statements and testimony of the veteran at the hearing in 
August 1997 were to the effect that he suffers severe pain on 
a continuous basis, even when walking with the aid of a cane.  
The veteran testified as to the loss of strength in his right 
lower extremity and of some motion loss due to pain, and that 
he takes medication for pain.  The veteran testified that his 
ankle has given away while walking, approximately 2 or 3 
times a week, and that he has fallen.

The veteran underwent a VA joints examination in October 
1997.  The examiner noted that the veteran has had diabetic 
complications primarily to the lower extremities, and that 
the veteran had an incision and drainage for infection of the 
right big toe that led to some permanent damage to that toe, 
particularly with a fusion of the distal joint.  The examiner 
noted that the veteran walks without rising up on his toes, 
and that he uses a cane for balance.  A report of that 
examination noted the following:  The veteran's scars are 
well-healed, non-tender, and show no inflammatory signs; 
there are no signs of any damage, other than to soft tissue; 
they are mostly skin and subcutaneous fatty tissue.  X-rays 
of the veteran's ankles revealed no signs of bone damage and 
were reported to have been normal.  The examiner noted that 
the bullet wound in the right leg did not appear to have left 
any permanent damage other than rather mild scars present in 
the right lower leg.

The veteran underwent a VA peripheral nerves examination in 
October 1997.  It was the examiner's impression that the 
veteran likely has peripheral neuropathy, which could be of 
diabetic origin and may be the main reason the veteran has 
gait difficulty.  It was also the examiner's impression that 
the veteran's history of a gunshot wound to the right ankle 
area may be part of the reason of gait difficulty.

To clarify the role of the right ankle wound in the veteran's 
gait disturbance, the veteran underwent another VA peripheral 
nerves examination in February 1998.  The examiner noted that 
the veteran's gait problem is entirely due to diabetic 
neuropathy and age.


B.  Legal Analysis

The veteran's claim for evaluation of residuals of a shell 
fragment wound, right ankle area with scars and retained 
foreign bodies and traumatic arthritis, is well grounded, 
meaning it is plausible.  The Board finds that all relevant 
evidence has been obtained with regard to the claim and that 
no further assistance to the veteran is required to comply 
with VA's duty to assist him.  38 U.S.C.A. § 5107(a) (West 
1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Also, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In evaluating the veteran's claim for an increased rating, 
the Board considers the evidence of record.  The medical 
findings are compared to the criteria set forth in the VA's 
Schedule for Rating Disabilities.  An evaluation of the level 
of disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  Furthermore, the United States Court of Appeals 
for Veterans Claims (Court) has held that the VA must 
consider the applicability of regulations relating to pain.  
Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

A noncompensable evaluation is warranted for slight injury to 
Muscle Group XI (posterior and lateral crural muscles, and 
muscles of the calf).  38 C.F.R. § 4.73, Code 5311.  A 10 
percent rating requires moderate injury; a 20 percent 
evaluation is warranted for moderately severe injury, and a 
30 percent evaluation requires severe injury.  Id.  The 
regulatory criteria for the evaluation of muscle injuries 
were amended, effective July 3, 1997.  See 62 Fed. Reg. 
30235-30240 (June 3, 1997).  When regulations concerning 
entitlement to a higher rating are changed during the course 
of an appeal, the veteran is entitled to resolution of his 
claim under the criteria that is to his advantage.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the changes 
do not significantly affect the veteran's case and 
essentially leave the application of provisions of diagnostic 
code 5311 unchanged.

Traumatic arthritis is rated analogous to degenerative 
arthritis.  38 C.F.R. § 4.71a, Code 5010.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  In 
the absence of limitation of motion, a 10 percent evaluation 
will be assigned where there is x-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups.  A 20 percent evaluation will be assigned where there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on x-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003.

Limitation of motion of an ankle warrants a 10 percent 
evaluation if moderate, 20 percent if marked.  38 C.F.R. 
§ 4.71a, Code 5271.

A review of the record shows RO rating decisions that 
continued the 10 percent evaluation for residuals of the 
veteran's shell fragment wound to the right ankle, based upon 
evidence showing good range of motion in the ankle, but 
traumatic arthritis and retained foreign bodies.

The recent VA examinations show that the veteran's scars are 
well healed and that there are no signs of any muscle, 
tendon, nerve, or vascular damage.  X-ray evidence that 
substantiated findings of traumatic arthritis in 1979 in the 
area where the veteran sustained a shell fragment wound has 
not shown any significant change, but x-rays are now 
interpreted as showing no resulting arthritis.  The veteran 
testified that he suffers severe pain while walking, and has 
loss of strength and motion loss in his right lower extremity 
that he attributes to his shell fragment wound.  Pain may 
provide a basis for a compensable disability rating.  
Smallwood v. Brown, 10 Vet. App. 93, 98 (1997).  The Board 
has carefully considered the veteran's testimony and 
statements to the effect that he has functional impairment in 
his right ankle from pain that interferes with his ability to 
walk, as well as loss of strength and loss of motion and 
instability in his right lower extremity.  38 C.F.R. §§ 4.10, 
4.40, 4.41, 4.45, 4.56, 4.59.
 
The evidence of record shows that the veteran sustained a 
gunshot wound in 1945 that the veteran reports involved 
debridement and a prolonged period of hospitalization.  The 
wound was characterized as moderately severe in a company 
morning report, which is not a medical record, but is the 
only surviving documentary evidence.  The path of the bullet 
appears to have been superficial, without indication of any 
fractures, and without muscle, tendon, nerve, or vascular 
damage.  The evidence of record shows a linear scar.  After 
consideration of all the evidence, including the veteran's 
statements, the Board notes that residuals of the veteran's 
shell fragment wound are manifested primarily by retained 
foreign bodies in the soft tissues, a history of traumatic 
arthritis, complaints of pain and loss of strength, and a 
well-healed, non-tender, linear scar.

The Board notes that the veteran has nonservice-connected 
diabetic complications that adversely affect his lower 
extremities and his ability to walk.  The evidence also shows 
that the impression of one VA examiner in 1997 was that the 
veteran's history of a gunshot wound to the right ankle area 
may, in part, be a reason for the veteran's gait difficulty.  
However, on further examination it was determined that the 
veteran's gait problem was entirely due to diabetic 
neuropathy and age.  The veteran has testified to severe pain 
while walking.  But his symptoms and falls are attributed to 
nonservice-connected disability.  Because there is no 
evidence of any muscle involvement or damage, the rating 
principles of 38 C.F.R. § 4.56 are not applicable.  While 
there is no current evidence of resulting arthritis, service 
connection is in effect for traumatic arthritis of the ankle, 
ratable under Diagnostic Code 5010-5271, currently 10 
percent.  Although there is no limitation of motion, the 10 
percent rating reflecting moderate limitation of motion will 
not be disturbed, as the veteran complains of painful motion.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Nevertheless, 
the preponderance of the evidence is against any increase 
based on current symptoms, which are medically attributed to 
other causes.  Since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for residuals of a shell fragment wound, 
right ankle area with scars and retained foreign bodies and 
traumatic arthritis, is denied.


		
	J. E. DAY
	Member, Board of Veterans' Appeals

 



